Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the merchandise consists of butt hinges, imported with wood screws of steel, being packed 2 hinges and 12 screws to a box (12 screws for each pair of hinges), of the same kind in all material respects as the merchandise the subject of Trans Atlantic Company v. United States (35 Cust. Ct. 1, C. D. 1712), the claim at 12)4 percent under paragraph 338, as modified, supra, was sustained as to said screws. It was further held, in accordance with said stipulation, that the value of said screws was 25 cents per gross, United States currency, wdiich value was included in the value of the screws and hinges, as invoiced and appraised.